Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  160001(35)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  RASCHELLE GOFF,                                                                                       Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                          Justices
                                                                     SC: 160001
  v                                                                  COA: 343315
                                                                     St. Clair CC: 16-001788-NH
  KAREN L. NIVER, MD, and NORTHPOINTE
  OB/GYN, PC,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on August 29, 2019, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 3, 2019

                                                                                Clerk